Exhibit 10.2

Great Basin Scientific, Inc.

2441 South 3850 West

Salt Lake City, Utah 84120

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Great Basin
Scientific, Inc., a Delaware corporation (the “Company”) as follows:

1.    This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, (this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

2.    The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 39,200,000 Units (the “Units”) consisting of (i)
39,200,000 authorized but unissued shares of common stock, par value $0.0001 per
share (the “Common Stock”), of the Company (the “Shares”) and (ii) 58,800,000
Series E Warrants (the “Warrants”) to purchase an aggregate of up to 58,800,000
authorized but unissued shares of Common Stock (the “ Warrant Shares”). Each
Unit will consist of one Share and one and one-half (1.5) Warrants. The Units,
the Shares and the Warrants are collectively referred to as the “Securities.”
The Units will not be separately issued or certificated and the Securities shall
be immediately separable and transferable upon issuance. The Warrant Shares are
referred to as the “Delayed Exercise Warrant Shares.” The form of the Warrant is
attached hereto as Exhibit A.

3.    The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-1, File No.
333-207761 (including the additional registration statement filed with respect
thereto pursuant to Rule 462(b) under the Securities Act (as defined below) the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) (including the prospectus contained therein (the
“Prospectus”) and (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company. As described in the
Prospectus, the Warrants are subject to a delayed exercise and will only be
exercisable if the Company receives stockholder approval therefor in accordance
with NASDAQ rules. As a result, the Warrant Shares are not registered pursuant
to the Registration Statement.

4.    The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Securities
set forth below for the aggregate Purchase Price set forth below. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus and that there is no minimum offering amount.



--------------------------------------------------------------------------------

5.   The manner of settlement of the Securities purchased by the Investor shall
be determined by such Investor as follows (check one):

a.       The Shares shall be settled as follows:

 

  [       ]

A.         Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
the Company’s transfer agent (the “Transfer Agent”), at the Company’s direction.
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I)

DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II)

REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

To be separately provided to the Investor

—OR—

 

  [      ]

B.         Delivery versus payment (“DVP”) through DTC (i.e., on the Closing
Date, the Company shall issue such Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent directly to the
account(s) at Roth Capital Partners, LLC (“Roth”) identified by the Investor;
upon receipt of such Shares, Roth shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Roth by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

(III) NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(IV) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.



--------------------------------------------------------------------------------

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SECURITIES MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.

6.    The executed Warrants shall be delivered to the Investor by mail,
registered in such names and sent to such address as specified by the Investor
below.

7.    The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

                                         
                                         
                                         
                                            

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Prospectus, dated February 16, 2016, which is a part of
the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including a free writing prospectus and oral communications.

9.    No offer by the Investor to buy Securities will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication
of interest will involve no obligation or commitment of any kind until the
Investor has been delivered the Offering Information and this Agreement is
accepted and countersigned by or on behalf of the Company.



--------------------------------------------------------------------------------

10.   The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof are the material pricing terms of the Offering.



--------------------------------------------------------------------------------

Number of Units:                                            Purchase Price per
Unit:  $0.16 Aggregate Purchase Price:  $                                      
    

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of:  February 19, 2016

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

 

Agreed and Accepted

this 19th day of February, 2016:

GREAT BASIN SCIENTIFIC, INC. By:  

/s/ Jeffrey Rona

  Title: Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1.   Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities and the Delayed Exercise Warrant Shares.

2.   Agreement to Sell and Purchase the Securities; Placement Agent.

2.1   At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Securities set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2   The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3   Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Securities to the Investor.

2.4   The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

3.   Closings and Delivery of the Securities and Funds.

3.1   Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) if applicable, the Company shall cause the Company’s
transfer agent (“Transfer Agent”), to deliver to the Investor the number of
Shares included in the Units set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor, a Warrant
for the number of Warrant Shares included in the Units set forth on the
Signature Page, and (c) the aggregate purchase price for the Securities being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.



--------------------------------------------------------------------------------

3.2      Conditions to the Obligations of the Parties.

3.3  (a)      Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Securities to the Investor shall be subject to: (i)
the receipt by the Company of the purchase price for the Securities being
purchased hereunder as set forth on the Signature Page, (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date, and
(iii) the condition that NASDAQ determine that the Offering qualifies as a
“public offering” pursuant to NASDAQ Marketplace Rule 5635(d) and NASDAQ
Interpretation IM-5635-3.

3.4  (b)      Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Securities that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below. In addition, the Investor’s obligation
to purchase the Securities will be subject to the condition that NASDAQ
determine that the Offering qualifies as a “public offering” pursuant to NASDAQ
Marketplace Rule 5635(d) and NASDAQ Interpretation IM-5635-3.

3.5    Delivery of Funds.

a.        Payment for the Securities shall be made as follows:

(a) DWAC Delivery.  If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, no later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Securities being
purchased by the Investor to the following account designated by the Company:

To be separately provided to the Investor

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus



--------------------------------------------------------------------------------

payment through DTC, no later than one (1) business day after the execution of
this Agreement by the Investor and the Company, the Investor shall confirm that
the account or accounts at the Placement Agent to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Securities being purchased by the Investor.

3.6    Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor, if applicable, through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and
the Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing the Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agent. Upon the closing of the Offering, the Company shall direct the Transfer
Agent to credit the Investor’s account or accounts with the Shares pursuant to
the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor, if applicable,
by delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify the Placement Agent of the account or accounts at the Placement
Agent to be credited with the Shares being purchased by such Investor. On the
Closing Date, the Company shall deliver the Shares to the Investor through DTC
directly to the account(s) at the Placement Agent identified by Investor. Upon
receipt of such Shares, the Placement Agent shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by the Placement Agent by wire transfer to the Company.

4.  Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1    The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Securities
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

4.2    (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or



--------------------------------------------------------------------------------

possession or distribution of offering materials in connection with the issue of
the Securities in any jurisdiction outside the United States where action for
that purpose is required, (b) if the Investor is outside the United States, it
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense and (c) the Placement Agent is not authorized to make and has not made
any representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Securities, except as set forth or
incorporated by reference in the Registration Statement, Prospectus or any free
writing prospectus.

4.3    (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4    The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units. The Investor also understands that there is no established
public trading market for the Warrants, and that the Company does not expect
such a market to develop. In addition, the Company does not intend to apply for
listing of the Warrants on any securities exchange. The Investor understands
that without an active trading market, the liquidity of the Warrants will be
limited.

4.5    The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6    Since the time at which the Placement Agent first provided the material
pricing terms of the Offering, the Investor has not disclosed any material
pricing information regarding the Offering to any third parties (other than its
legal, accounting and other advisors) and has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities). The Investor
covenants that it will not engage in any purchases or sales of the securities of
the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For



--------------------------------------------------------------------------------

purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

5.  Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agent shall be a third
party beneficiary with respect to the representations, warranties and agreements
of the Investor in Section 4 hereof.

6.  Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:

(a) if to the Company, to:

 

Great Basin Scientific, Inc.

2441 South 3850 West

Salt Lake City, Utah 84120

Attention:

 

Chief Financial Officer

Facsimile:

 

(801) 990-1051

with a copy (which shall not constitute notice) to:

 

Dorsey & Whitney LLP

1400 Wewatta Street, Suite 400

Denver, Colorado 80202

Attention:

 

Jason Brenkert

Fax: (303) 629-3450

(b)        if to the Investor, at its address on the Signature Page hereto, or
at such other address or addresses as may have been furnished to the Company in
writing.

7.  Changes.   This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.



--------------------------------------------------------------------------------

8.  Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9.  Severability.   In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law.   This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
(or the filing by the Company of an electronic version thereof with the
Commission).

12. Confirmation of Sale.   The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of the Securities to such Investor.

13. Press Release.  The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on February
19, 2016 issue a press release announcing the Offering and disclosing all
material information regarding the Offering, not previously disclosed, permitted
under existing SEC rules applicable to press releases, and (b) as promptly as
practicable on February 19, 2016 file a current report on Form 8-K with the
Securities and Exchange Commission.

14. Termination.  In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

15. Representations and Warranties of the Company.   The Company hereby
represents and warrants to the Investor that:

    15.1  The Registration Statement and any prospectus included therein,
including the Prospectus and any supplement thereto, complies in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Securities and Exchange Commission (the “Commission”) promulgated
thereunder and all other applicable laws and regulations. At the time the
Registration Statement and any amendments thereto becomes effective (or became
effective, as applicable), at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the Securities Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any



--------------------------------------------------------------------------------

amendments or supplements thereto, at the time the Prospectus or any amendment
or supplement thereto was issued and at the Closing Date, complied, and will
comply, in all material respects with the requirements of the Securities Act and
did not, and will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 15.2    As of their respective dates, all reports, schedules, forms, statements
and other documents filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act during the two (2) years prior to the
date hereof (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”) complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the Commission, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. The Company is not
currently contemplating to amend or restate any of the financial statements
(including without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with generally accepted accounting principles and
the rules and regulations of the Commission. The Company has not been informed
by its independent accountants that they recommend that the Company amend or
restate any of the Financial Statements or that there is any need for the
Company to amend or restate any of the Financial Statements.

16. Equal Treatment of Purchasers. No consideration (including any modification
of any subscription agreement executed pursuant to the Offering or any Warrants
issued pursuant to the Offering (each a “Transaction Document”)) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any Transaction Document unless the same consideration is also
offered to the each investor party to the Offering, including the Investor. For
clarification purposes, this provision constitutes a separate right granted to
the Investor by the Company and negotiated separately by the Investor, and is
intended for the Company to treat the investors party to the Offering as a class
and shall not in any way be construed as any of the investors party to the
Offering acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

17. Transfer Restrictions.    The Investor agrees, on behalf of itself and each
affiliate (as defined in Rule 405 under the Securities Act) of such Investor
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in



--------------------------------------------------------------------------------

respect of the Securities, or (z) is subject to such Investor’s review or input
concerning such affiliate’s investments or trading (collectively, “Trading
Affiliates”), that the Investor will not, and will cause each of its Trading
Affiliates not to, sell for the benefit of such Investor or any of its Trading
Affiliates any shares of Common Stock acquired by them in the Offering for a
period of five (5) Trading Days commencing on the date of this Agreement (the
“Lock-up Period”). Further, for a period of fifteen (15) Trading Days commencing
on the day immediately following the end of the Lock-up Period, any Investor
that, either alone or together with its Trading Affiliates, purchases at least
200,000 shares of Common Stock in the Offering (appropriately adjusted for any
stock split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof) shall not, and
shall cause its Trading Affiliates not to, sell, dispose or otherwise transfer
more than their pro-rata portion of 30% of the daily trading volume of the
Common Stock for any Trading Day; provided, however, that the provisions of this
sentence shall not apply to any sale, disposal or other transfer at a price
greater than $0.25 per share (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof). The pro-rata portion of each
Investor and its Trading Affiliates shall be calculated as the quotient of (A)
the number of shares of Common Stock purchased by the Investor and its Trading
Affiliates in the Offering divided by (B) the aggregate number of shares of
Common Stock sold by the Company in the Offering. As used herein, “Trading Day”
means any day on which the Common Stock is traded on the NASDAQ Capital Market,
or, if the NASDAQ Capital Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time). The provisions of this Section 17 may be amended or waived only
in a writing signed by (i) the Company and (ii) each Investor who, together with
its Trading Affiliates, purchases at least $1,000,000 of Units in the Offering
(the “Required Investors”); provided, however, that no such amendment or waiver
shall be effective as to any other Investor until it has received written notice
thereof from the Company, which notice may be given pursuant to a generally
disseminated press release.

18. Lock-Up.  For a period of ninety (90) days from the date hereof, the Company
shall not, without the prior written consent of the Required Investors, directly
or indirectly offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, other than Excluded
Issuances as defined in the Warrants and any shares of Common Stock issuable
pursuant to the Notes as defined in the Warrants.



--------------------------------------------------------------------------------

EXHIBIT A

GREAT BASIN SCIENTIFIC, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

 

1.   The exact name that your Securities are to be registered in. You may use a
nominee name if appropriate:   

 

2.   The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.   The mailing address of the registered holder listed in response to item 1
above:   

 

4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.   Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.   DTC Participant Number:   

 

7.   Name of Account at DTC Participant being credited with the Shares:   

 

8.   Account Number at DTC Participant being credited with the Shares:   

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SERIES E WARRANT